DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of EGF, iPS cells and aggregation-promoting agents, namely, blebbistatin; in the reply filed on April 29, 2021 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is the national stage entry of PCT/FI2017/050595 filed on August 24, 2017, which claims foreign priority benefit to application FI20165627 filed in the Republic of Finland on August 24, 2016. Receipt is acknowledged of certified copies of papers filed on December 7, 2018, as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 7, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “maturing said …cells further into mature corneal epithelial cells or into corneal stratified epithelium.”  Without recitation of the active steps for “maturing” the metes and bounds of this recitation are indefinite.  It is unclear what is required for infringement of Claim 1 part (d).
Claim 13 recites at least 65%, or more, of the corneal epithelial precursor cells “express marker.”  The claim fails to identify which marker is required.  The specification teaches “up-regulation of PAX6, a gene indicating differentiation into eye specific cell lineage” (pg. 8) and later states “one or more corneal epithelial markers including, but not limited to, p63, CK15, ABCG2, TCF4, and BMI-1, which may be quantified for example with the help of immunofluorescent stainings” (pg. 16).  Since the specification fails to delineate those markers that definitively identify corneal epithelial precursors, then the claim is indefinite when read in light of the specification.  Additionally, the claim does not recite method steps for marker quantification - by immunofluorescence or any other means. Thus, the claim is incomplete for omitting essential steps, such omission amounting to a gap between the method of Claim 1 and determination of at least 65% pure cultures.  See MPEP § 2172.01.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected 35 U.S.C. 103 as being unpatentable over Bharti et al., PGPub US 2015/0368713 A1, published December 24, 2015 (hereafter, the Bharti publication) taken with Villa-Diaz et al., Stem Cells and Development, 18(4):641-651, May 2009, and Yu et al., Brain Res Bull, 81(2-3): 229–235, February 2010.
The Bharti publication teaches method for producing retinal pigment epithelial cells from induced pluripotent stem cells.  The Bharti et al. method comprises culturing human induced claim 1 and “iPS” cells of instant claim 9) into embryoid bodies (claims 10 and 11) in medium comprising bFGF (a.k.a. FGF2; as required by instant claim 5) and a ROCK inhibitor, as required by instant claims 1, part (b) and claim 11.  This culture medium does not comprise a Wnt inhibitor, which fulfills the requiremen of instant claim 2 (wherein the culture medium used in b) does not comprise a Wnt-inhibitor).  While the reference teaches maintaining and passaging hiPSC on feeder cells consisting of gamma-irradiated mouse embryo fibroblasts (MEFs) the reference teaches the hiPSCs are cultured in the absence of MEFs (see pg. 30, paragraphs [0259 through [0267]).  Therefore, the method of Bharti is interpreted as culturing in the absence of feeder cells as required by Claim 1 part (a).  The “colonies” of the reference are embryoid bodies (EBs) (see also pg. 31, paragraph [0270] through [0282]).  The reference further teaches modulation of the amount of FGF2 and the Nodal pathway inhibitor, Noggin - a TGF-beta inhibitor as required by claim 1, part (b) - to produce Pax6 expressing cells (see Figure 8), which the instant specification discloses as “a gene indicating differentiation into eye specific cell lineage” (pg. 8).  The reference discloses the cells express other retinal epithelial markers (see Figure 4). Thus, the reference teaches the marker requirements of instant claim 13.  The reference discloses other Nodal pathway inhibitors that can be used interchangeably with Noggin: “4-(5-Benzol[1,3]dioxol-5-yl-4-pyrldin-2-yl-1H-imidazol-2-yl)-benzamide hydrate, 4-[4-(1,3-Benzodioxol-5-yl)-5-(2-pyridinyl)-1H-imidazol-2-yl]-benzamide hydrate, 4-[4-(3,4-Methylenedioxyphenyl)-5-(2-pyridyl)-1H-imidazol-2-yl]-benzamide hydrate (SB-431542), left-right determination factor (Lefty) or 2-(5-Benzo[1,3]dioxol-5-yl-2-tert-butyl-3H-imidazol-4-yl)-6-methylpyridine hydrochloride hydrate (SB-505124). In some embodiments, the first medium includes about 3 to about 10 mM of SB43152, for example about 3.5 to about 9 mM of SB43152, or about 4 to about 8 mM of claims 3 and 4 since SB505124 is an inhibitor according to Formula 1 as taught by Figure 1 of the instant disclosure.  Figures 8 through 11 of the Bharti publication disclose 5 µg of FGF2 and 100 ng of Noggin, which teaches the method of instant claims 6 and 7.  The reference further teaches: “EBs are plated on a tissue culture substrate in a second medium. In some embodiments, the tissue culture substrate is coated with MATRIGEL” (paragraph [0164]).  It is well-recognized in the art that Matrigel comprises collagen and laminin; thus, teaching the requirements of instant claim 12.  The second medium that these plated cells are cultured with is absent of FGF and contains an FGF inhibitor (PD 03025901), contains a TGF-beta inhibitor (Noggin) but also comprises the TGF beta receptor inhibitor, SB 431542 (see pg. 32, table bridging columns).
The Bharti reference is silent only with respect to two elements: the is BMP4 of instant claim 1, part (b) and instant claim 8; and the instantly-elected EGF of claim 1, part (c).
The Villa-Diaz et al. 2009 prior art is relied upon as evidence that it was known in the prior art that mouse embryonic fibroblast feeder cells and their conditioned medium (“Feeder media” of Bharti pg. 30, paragraph [0268]), used for culturing hiPSC aggregates, produce BMPs (see pg. 641, second paragraph), including BMP4 (see Villa Diaz table 1 and pg. 647, second column).  Thus, the Bharti publication teaches culturing pluripotent stem cells in medium comprising Noggin, FGF2/bFGF and BMP4.
The Yu et al. reference is relied upon as evidence that considerable cross-talk between the instantly-elected EGF (claim 1, part (c)) and the IGF-1 as taught by the Bharti publication’s differentiation medium (see pg. 32, table bridging columns).  Specifically, the Yu et al. reference states that it was known in the art prior to filing that “[epidermal growth factor receptor] EGFR is a central mediator that converges multiple extracellular signals … Several non-EGF family 
In KSR International Co. v. Teleflex, Inc., the Supreme Court has stated that combining prior art elements according to known method to yield predictable results is prima facie obvious if the following rationale can be applied:
(1) the prior art includes each element claimed though not necessarily in the same reference.
(2) it was within the technical grasp of one of ordinary skill in the art to combine the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately.
(3) one of ordinary skill in the art would have recognized that the results of such combination were predictable.  

(KSR International Co. v. Teleflex, Inc. 127 S. Ct. 1727, 82 USPQ2d 1385, Supreme Court, April 30, 2007).
One of ordinary skill in the art would recognize the use of BMP4 and EGF, as art-recognized equivalents for the MEF feeder medium and the IGF-1 as taught by the Bharti publication.  A skilled artisan would be motivated to combine the prior art elements because combination would result in the predictable production of corneal epithelium precursors.  Based on the guidance and direction within the prior art, such combination would have been well within the technical grasp of a skilled artisan because each of the elements in combination is merely performing the same function as it did separately.  One of ordinary skill in the art would have 
Therefore, the invention as a whole is prima facie obvious, if not actually anticipated by the reference.

Conclusion
No Claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/STACEY N MACFARLANE/Examiner, Art Unit 1649